Citation Nr: 0928771	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for disability of the left knee on a basis other than 
instability and subluxation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 
1990.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

When the case was most recently before the Board in November 
2007, it was remanded for compliance with instructions in a 
prior Board remand.


REMAND

In a written statement dated in May 2009, the Veteran has 
alleged that it is his as well as his physician's opinion 
that his left knee arthritis is now quite severe.  He also 
urges that this arthritis, as opposed to unrelated 
disabilities, precludes him from working.  He noted that he 
was receiving ongoing cortisone injections but his gait has 
deteriorated nonetheless.  His representative indicated in 
June 2009 that Social Security Administration (SSA) records 
should have been obtained by VA, but the record contains only 
a single page of a favorable notice of award forwarded by the 
Veteran.  Considering the recent assertion of increased 
arthritic severity, in addition to the Appeals Management 
Center's (AMC) failure to follow previous Board remand 
instructions as discussed below, the Board has decided that 
the Veteran should be afforded an additional VA examination 
in compliance with the prior remand instructions to determine 
the current degree of severity of his left knee disability.  
As the determination of the SSA granting benefits and the 
medical records used in reaching that determination are not 
of record and are potentially supportive of the Veteran's 
claims, they should be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  On remand, the RO or the AMC should 
also undertake appropriate development to obtain any more 
recent records pertaining to treatment of the Veteran's 
service-connected disabilities.  

In the November 2007 remand, the Board, in pertinent part, 
directed that the Veteran be afforded a VA examination by a 
physician with appropriate expertise to determine the nature 
and extent of impairment from the Veteran's service-connected 
arthritis of the left knee disability.  

Pursuant to the Board's remand, in December 2008, the Veteran 
underwent a VA examination; however, the examiner was a 
physician's assistant rather than a physician.  The U. S. 
Court of Appeals for Veterans Claims has held that compliance 
with a remand is not discretionary, and failure to comply 
with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue of entitlement to a higher evaluation for 
disability of the left knee on a basis other than instability 
and subluxation.  See Babchak v. Principi, 3 Vet. App. 466 
(1992).  Moreover, there is no current medical opinion 
addressing the overall impact of the Veteran's service-
connected disabilities, which also include allergic 
conjunctivitis and allergic rhinitis, on his employability.  
Therefore, such an opinion should be obtained while the case 
is in remand status.

Finally, the Board notes that additional pertinent evidence 
was associated with the claims folder after the originating 
agency's most recent consideration of the Veteran's claims.  
The Veteran has not waived his right to have this evidence 
initially considered by the originating agency.

In light of these circumstances, the case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, including Social 
Security Administration records.  The RO 
or the AMC should also obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination by a physician or 
physicians with appropriate expertise to 
determine the nature and extent of 
impairment from the Veteran's service-
connected arthritis of the left knee and 
the combined effects of his service-
connected disabilities on his 
employability.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed.

The examiner should undertake range of 
motion studies of the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

The examiner should also determine the 
degree of severity of any lateral 
instability and subluxation present. 

The examiner must also provide an opinion 
concerning the impact of the Veteran's 
service-connected left knee disabilities 
on the Veteran's ability to work.

The examiner who performed the knee 
examination or another examiner with 
sufficient expertise should determine the 
nature and extent of any impairment from 
the Veteran's allergic rhinitis and 
allergic conjunctivitis and provide an 
opinion concerning the impact of the 
Veteran's service-connected left knee 
disabilities, allergic rhinitis and 
allergic conjunctivitis on his ability to 
work, to include whether they are 
sufficient by themselves to render the 
Veteran unemployable.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Thereafter, the RO or the AMC should 
readjudicate the issues of entitlement to 
an increased rating for disability of the 
left knee on a basis other than 
instability and subluxation and 
entitlement to a TDIU in light of all 
pertinent evidence and legal authority.

5.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the  matters 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

